Citation Nr: 0945435	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-10 222	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout. 

2.  Entitlement to a compensable disability rating for 
service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1970 to April 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which declined to reopen a claim for 
service connection for gout, and an August 2004 rating 
decision by the RO in Seattle, Washington, which denied a 
compensable rating for service-connected left ear hearing 
loss.  The Los Angeles RO now has jurisdiction over both 
claims.  

In May 2006, the Veteran requested a hearing before the 
Board.  The case was remanded in January 2009 to afford him 
such a hearing, but the Veteran withdrew his request in 
August 2009.  Accordingly, his request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to a compensable disability rating 
for service-connected left ear hearing loss is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's accredited representative that he wished to 
withdraw his appeal regarding service connection for gout.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the Veteran's claim for service connection for 
gout.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a written 
informal hearing presentation to the Board dated August 19, 
2009, the Veteran, through his accredited representative, 
withdrew his claim for service connection for gout.  As the 
Veteran has withdrawn his appeal regarding this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue, and the 
claim is dismissed.  38 U.S.C.A. § 7104.


ORDER

The appeal concerning service connection for gout is 
dismissed.


REMAND

This case was previously before the Board in January 2009, 
when it was remanded for additional development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking a compensable rating for left ear 
hearing loss.  The record reflects that he has been afforded 
3 VA audiological examinations during the course of this 
appeal.  In each of these, pure tone threshold values and 
speech recognition scores were obtained for each ear.  
However, the examiners failed to discuss in sufficient detail 
the effects of the Veteran's hearing loss on his occupational 
functioning and daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  Furthermore, the most recent 
VA examination was conducted in March 2006.  A remand is 
required to afford the Veteran another examination, in order 
for the Board to assess the current severity of his 
disability using the proper standards.  


In addition, the record contains a private audiological 
evaluation conducted in September 2005, to which no reference 
is made in any of the adjudication documents of record.  On 
remand, this evidence must be evaluated and discussed.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination.  The testing 
must include a puretone audiometry 
test, showing the puretone thresholds 
in decibels at the frequencies of 1000, 
2000, 3000 and 4000 Hertz, as well as 
the Maryland CNC controlled speech 
discrimination test.  The claims file 
must be made available to the examiner 
for review.  The examination must also 
include a discussion of the effects of 
the Veteran's hearing loss on his 
occupational functioning and daily 
activities.  Add the report of the full 
test results to the Veteran's claims 
file.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal, ensuring that all relevant 
evidence is evaluated, specifically 
including the September 2005 private 
audiological evaluation.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


